Citation Nr: 0606502	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  05-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in St. 
Louis, Missouri (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks service connection for tinnitus and 
bilateral hearing loss.  Specifically, he alleges that the 
tinnitus he has experienced since active duty is the result 
of having been exposed to excessive noise during service, as 
a result of proximity to 105mm and 155mm Howitzers and 
"short round" explosions.  He reported not using hearing 
protection during active service.

In this case, the veteran's service medical records do not 
show clinical evidence of tinnitus or bilateral hearing loss 
at any time during active duty service or at any time prior 
to an annual VA physical examination in 2002.  However, 
although tinnitus and hearing loss are not shown in service, 
or at separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

In September 2004, an ear, nose, and throat examination was 
conducted by a private physician.  At that time, the veteran 
reported that his tinnitus began during service and that he 
had not had significant post-service noise exposure.  
Although the findings of the examination were charted, the 
auditory thresholds for the frequencies 500, 1000, 2000, 3000 
and 4000 Hertz were not enumerated and it was not indicated 
if the speech discrimination scores were conducted using the 
Maryland CNC Test.  See 38 C.F.R. § 3.385 (2005).  The 
evaluation report notes that the veteran had "mild to 
moderately severe high frequency [sensorineural hearing loss] 
bilaterally."  The physician did not give an opinion as to 
the etiology of the veteran's tinnitus and bilateral hearing 
loss.

In November 2004, a VA audiological examination was 
conducted.  At that time, the veteran reported military and 
recreational noise exposure and "not much difficulty 
hearing; however, the tinnitus in his ears was bothering him.  
[The veteran] reported he felt that he did not need a hearing 
aid but 'his wife swears that he does.'"  Although the 
findings of the audiometric examination were charted, the 
auditory thresholds for the frequencies 500, 1000, 2000, 3000 
and 4000 Hertz were not enumerated.  The audiogram found that 
the veteran's right ear had "hearing sensitivity [within 
normal limits] at 250 [Hertz] through 1000 [Hertz] sloping to 
a severe [sensorineural hearing loss] at 4000 [Hertz] . . . 
Good word recognition 80% [using the NU6 word list/CD 
presentation]."  The evaluation notes that the veteran's 
left ear had "hearing sensitivity [within normal limits] at 
250 [Hertz] through 1500 [Hertz] sloping to a severe 
[sensorineural hearing loss] at 4000 [Hertz].  Fair word 
recognition 76% [using the NU6 word list/CD presentation]."  
The examiner did not give an opinion as to the etiology of 
the veteran's tinnitus and bilateral hearing loss.

Neither the 2004 private physician examination nor the 2004 
VA audiological examination report give sufficient 
information for a determination of disability for VA purposes 
nor an opinion as to the etiology of the veteran's tinnitus 
and hearing loss.  Numeric values for the auditory thresholds 
at 500, 1000, 2000, 3000 and 4000 Hertz and the percentage of 
word recognition ability resulting from the Maryland CNC Test 
are required in order to adequately determine whether the 
veteran currently has hearing loss and tinnitus for VA 
purposes.  See 38 C.F.R. § 3.386 (2005); see also Kelly v. 
Brown, 7 Vet.  App. 471 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).
 
Accordingly, this case is remanded to the RO for the 
following actions:

1.  The veteran must be afforded an 
additional VA audiological evaluation to 
determine the etiology of any hearing 
loss and tinnitus found.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the findings 
of puretone decibel loss at 500, 1000, 
2000, 3000 and 4000 Hertz, must be 
numerically reported and speech 
recognition must be derived using the 
Maryland CNC Test.  Following a review of 
the claims file, to include service and 
post-service medical records, the 
examiner must provide an opinion as to 
whether any tinnitus and bilateral 
hearing loss found are related to his 
military service.  The claims file must 
be made available to and reviewed by the 
examiner.  The rationale for any opinions 
expressed must be provided.  The 
examination report must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
his VA examination must be placed in the 
veteran's claim file.

3.  Thereafter, the RO must readjudicate 
the claims for entitlement to service 
connection for tinnitus and bilateral 
hearing loss.  If any benefit on appeal 
remains denied, a supplemental statement 
of the case must be issued, and the 
veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).
 
 
 
 

